917 F.2d 557Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.William P. McKENZIE, Sr., Plaintiffs-Appellants,v.Louis W. SULLIVAN, Secretary of Health and Human Services,Defendant-Appellee.
No. 90-2390.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 1, 1990.Decided Oct. 31, 1990.Rehearing Denied Nov. 23, 1990.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Edward S. Northrop, Senior District Judge.  (CA-89-2497-N)
William P. McKenzie, Sr., appellant pro se.
Larry David Adams, Assistant United States Attorney, Baltimore, Md., Victor Jerry Pane, Jr., United States Department of Health and Human Services, Philadelphia, Pa., for appellee.
D.Md.
AFFIRMED.
Before DONALD RUSSELL and PHILLIPS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
William McKenzie seeks review of the magistrate's order granting defendant's motion for summary judgment and affirming the administrative law judge's denial of his application for social security disability insurance benefits under 42 U.S.C. Sec. 405(g).  The parties consented to the referral of this case to the magistrate for final disposition pursuant to 28 U.S.C. Sec. 636.  Our review of the record and the magistrate's decision discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the magistrate.  McKenzie v. Sullivan, CA-89-2497-N (D.Md. Apr. 30, 1990).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.